PER CURIAM.
We have for review the opinion in Cullen v. State, 687 So.2d 44 (Fla. 3d DCA 1997), which certified conflict with the opinions in State v. Guthrie, 666 So.2d 562 (Fla. 2d DCA 1995), and Fason v. State, 674 So.2d 916 (Fla. 2d DCA 1996). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
This Court recently quashed the decision of the district court of appeal in Guthrie. State v. Guthrie, 692 So.2d 888 (Fla.1997); see Sapp v. State, 690 So.2d 581 (Fla.1997) (holding that an accused may not effectively invoke the' right to counsel under the Fifth Amendment of the federal constitution or article I, section 9 of the Florida Constitution until custodial interrogation has begun or is imminent). Accordingly, we disapprove the decision in Fason and approve the decision of the court below.
It is so ordered.
OVERTON, GRIMES, HARDING and WELLS, JJ., concur.
ANSTEAD, J., concurs in result only.
KOGAN, C.J., and SHAW, J., dissent.